 
Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”), is entered into as of December 1, 2012,
by and between Poly Shield Technologies, Inc., a Delaware corporation (the
“Company”), and Rasmus Norling (“Executive”).
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree as follows.
 
1.           Term.  Subject to the provisions of Section 8 of this Agreement,
this Agreement shall be effective for a term commencing as of the later of (a)
December 15, 2012, or (b) satisfaction of those delivery obligations specified
in Section 12, below (the “Effective Date”), and ending on the day immediately
preceding the fifth anniversary of the Effective Date (the “Employment Term”).
 
2.           Position.
 
2.1           Job Title.  Executive shall serve as Chief Executive Officer of
the Company.  In such position, Executive shall have such duties and authority
as are consistent therewith.  Executive shall report to the Company’s Board of
Directors (the “Board”).
 
2.2           Full Time Services.  During the Employment Term, Executive will
devote his full business time and best efforts to the performance of his duties
hereunder and will not engage in any other business, profession, or occupation
for compensation or otherwise that would conflict or interfere with the
rendition of such services, either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Board, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable or not-for-profit organization or
from managing his personal, financial and legal affairs; provided, in each case,
and in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder in any material respect or conflict
with Section 9 of this Agreement.
 
3.           Base Salary and Non-Variable Compensation.
 
3.1           Base Salary.  Commencing on the first anniversary of the Effective
Date, and continuing throughout the Employment Term, the Company shall pay
Executive a base salary (the “Base Salary”) at the annual rate of $180,000,
payable in regular installments in accordance with the Company’s usual payroll
practices.  During the Employment Term, the Board shall review the Base Salary
annually and may increase the Base Salary, and upon any such increase, the term
“Base Salary” shall thereafter refer to such increased amount.  For the sake of
clarity, the parties acknowledge and agree that no Base Salary shall be paid to
Executive for the first year of the Employment Term, but that during such period
Executive shall be entitled to those other forms of compensation herein
provided.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Bonuses.
 
4.1           Signing Bonus.  On the Effective Date Executive shall be entitled
to receive a cash signing bonus of $180,000 (the “Signing Bonus”); of this,
$30,000 shall be paid on the Effective Date, with the balance to be paid on
January 2, 2013, unless Executive’s employment has been terminated prior to such
date by the Company for “Cause” or by Executive without “Good Reason” (as such
terms are defined below); provided that the parties acknowledge and agree that
as of the date of this Agreement, $50,000 of the Signing Bonus has been advanced
to Executive and that accordingly, the remaining balance to be paid on January
2, 2013, shall be $100,000.
 
4.2           Transition Bonus.  As additional consideration, but subject to the
additional terms and conditions set forth herein, on the Effective Date,
Executive shall be awarded 154,000,000 shares of restricted common stock of the
Company that shall be held pursuant to the provisions of this Section 4.2 (the
“Custodial Stock”); provided that if and when the restrictions set forth herein
expire in accordance with their terms and without forfeiture of the Custodial
Stock, such shares shall be Released and no longer considered Custodial Stock
hereunder.
 
(a)      As soon as practicable after the Effective Date, the Company shall
direct that a stock certificate or certificates representing the shares of
Custodial Stock be registered in the name of and issued to Executive.  Such
certificate or certificates shall be held in the custody of the Company or its
designee until such shares are no longer Custodial Stock hereunder.  In
addition, on or before the issuance of the stock certificate or certificates
representing the Custodial Stock, Executive shall deliver to the Company stock
powers endorsed in blank relating to the Custodial Stock and in such form as the
Company may prescribe.  Executive irrevocably appoints the Company and each of
its officers, employees and agents as his true and lawful attorneys with power
to sign in Executive’s name and on Executive’s behalf stock certificates and
stock powers covering the Custodial Stock and such other documents and
instruments as the Company deems necessary or desirable to carry out the terms
of this Agreement.  This power, being coupled with an interest, is
irrevocable.  Executive agrees to execute such other stock powers and documents
as may be reasonably requested from time to time by the Company to effectuate
the terms of this Agreement.
 
(b)      Each certificate of the Custodial Stock shall bear such legend (the
“Legend”) as the Company deems reasonably necessary to notify the holder of the
restricted nature of the shares evidenced thereby as well as the restrictions
imposed thereon pursuant to this Section 4.2.  In addition, the stock
certificate or certificates for the Custodial Stock shall be subject to such
stop-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange or securities association upon which the
Company’s stock is then listed, and any applicable federal or state securities
laws, and the Company may cause a legend or legends to be placed on such
certificate or certificates to make appropriate reference to such restrictions
as well (the “Securities Legends”), including a legend substantially similar to
the following:
 
 
2

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELAINCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SEUCRITIES ACT.  SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLIABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGRISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
(c)      Executive shall have all rights and privileges of a stockholder as to
the Custodial Stock, including the right to vote and receive dividends or other
distributions with respect to the Custodial Stock, except that:
 
(i)         Executive shall not be entitled to delivery of the certificate or
certificates for Custodial Stock that is eligible for Release until the
applicable Release Date and upon the satisfaction of all other applicable
conditions;
 
(ii)         shares of Custodial Stock may not be sold, pledged, assigned,
transferred, or otherwise encumbered or disposed of for any reason until the
applicable Release Date;
 
(iii)         all shares of common stock distributed as a dividend or
distribution, if any, with respect to shares of Custodial Stock prior to the
applicable Release Date shall be delivered to and held by the Company and
subject to the same restrictions as the shares of Custodial Stock in respect of
which the dividend or distribution was made; and
 
(iv)         all shares of Custodial Stock that are not Released shall be
forfeited and returned to the Company and all rights of the Executive with
respect to such shares shall terminate in their entirety on the terms and
conditions set forth subpart (d), below.


Any attempt to dispose of shares of Custodial Stock or any interest in such
shares in a manner contrary to the restrictions set forth in this Agreement
shall be void and of no effect.
 
(d)      Subject to the provisions of this Section 4.2, and upon satisfaction of
the Conditions Precedent specified below, the Custodial Stock shall become
eligible for Release as Qualifying Contracts are received by the
Company.  Custodial Stock shall become eligible for Release in equal proportion
to the non-contingent face value (in U.S. Dollars) of Qualifying Contracts
entered into by the Company following the Effective Date; provided that for the
purpose of such calculation, the per-unit value of the Custodial Stock shall be
$0.25, and provided further that the Custodial Stock shall be Released in
increments of (a) at least 1,250,000 shares, or (b) the number of remaining
shares of Custodial Stock held by Executive, whichever is smaller.  “Qualifying
Contract” means a bona fide contract for the sale or lease to third parties of
any Deliverable or products or services incorporating Deliverables that is
approved or ratified by the Board.  The date on which any increment (as
specified in this paragraph) becomes eligible for Release shall be the “Release
Date” with respect to such shares.  By way of example, if, at a point following
the Effective Date, the Company receives a third party order to purchase
products or services that utilize the Deliverables, and the non-contingent face
value of that order is $10,000,000, and the Board approves that contract, then
40,000,000 shares of Custodial Stock would be eligible to be Released hereunder,
and the Release Date of those shares would be the date on which the order was
received.
 
 
3

--------------------------------------------------------------------------------

 
 
Upon each Release Date, Executive will be given the option (which option must be
exercised within thirty (30) days) to defer Release of the applicable Custodial
Stock for a period not to exceed twelve (12) months.  If Executive’s employment
is terminated for any reason other than by the Company for Cause or by Executive
without Good Reason subsequent to the Release Date, but prior to the Release of
all related stock to Executive, then, if necessary to avoid the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
any such earned but unpaid portion of the Transition Bonus, Executive shall not
receive any such amounts until the first scheduled payroll date that occurs more
than six months following the date of termination of employment (the “First
Payment Date”) and, on such date, the Company will pay Executive an amount equal
to the sum of all amounts that would have been payable following termination of
employment in respect of the period preceding the payment date but for the delay
imposed on account of the aforementioned Section 409A.
 
Any Custodial Stock that has not become eligible for Release prior to December
31, 2013, shall be immediately forfeited and returned to the Company and all
rights of the Executive with respect to such shares shall terminate in their
entirety.
 
(e)      As soon as administratively practicable following the applicable
Release Date (or such later date as Executive may specify in accordance with
(d), above), and upon the satisfaction of all other conditions to release,
including without limitation, payment by the Executive of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to
Executive a certificate or certificates for the applicable shares of Custodial
Stock that shall not bear the Legend or be subject to the restrictions specified
in Section 4.2(c) (the “Release”).  Notwithstanding the foregoing, certificates
representing Released shares shall continue to bear the Securities Legends as
may be required to comply with applicable securities laws.
 
(f)           Satisfaction of each of the following shall be absolute and
material conditions precedent to the Release of any Custodial Stock hereunder
(the “Conditions Precedent”):
 
(i)           Executive shall be in material compliance with each
representation, warranty, and covenant contained herein and/or in any other
agreement to which he and the Company are party, including without limitation,
Executive’s delivery obligations specified in Section 12 hereof;
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)           All filings, notices, etc., required or advisable in connection
with such issuance shall have been completed, all applicable waiting periods
shall have expired, and all consents and permissions required or advisable in
connection therewith (all as the Company and its counsel may determine, in their
sole discretion) shall have been obtained; and
 
(iii)           All corporate approvals that the Company and its counsel deem
required or advisable, in their sole discretion, shall have been obtained.
 
(g)           In addition to the conditions and restrictions set forth herein,
Executive agrees that the grant of Custodial Shares and their subsequent Release
hereunder shall be conditioned on Executive’s agreement that all such shares
shall be held as Executive’s separate property and that Executive shall take all
steps reasonably necessary to maintain such shares as his separate property,
including without limitation, entering into a pre-nuptial agreement or the
equivalent that preserves the separate property status of such shares prior to
Executive re-marrying.  So long as Executive owns any of the shares issued to
him pursuant to this Section 4.2, the provisions of this Section 4.2(g) shall
survive termination of this Agreement for any reason.
 
4.3           Annual Bonus.  Executive may receive an additional annual cash
bonus in respect of each full or partial fiscal year of the Company during the
Employment Term, as determined in the sole discretion of the Board and based on
its assessment of Company and individual performance in relation to performance
targets, a subjective evaluation of Executive’s performance and/or such other
criteria as may be established by it (the “Annual Bonus”).
 
5.            Employee Benefits.  During the Employment Term, Executive shall be
entitled to participate in the Company’s employee benefit plans (other than any
severance or change-in-control plan) as in effect from time to time on the same
basis as those benefits are generally made available to other senior executives
of the Company.
 
6.            Vacation.  Executive shall be entitled to four (4) weeks annual
paid vacation in accordance with the vacation policy of the Company.
 
7.            Business Expenses, Perquisites and Certain Insurance Policies.
 
7.1           Expenses.  During the Employment Term, reasonable business
expenses incurred by Executive in the performance of his duties hereunder shall
be reimbursed by the Company in accordance with Company policies.
 
7.2           Perquisites.  During the Employment Term, Executive shall be
entitled to participate in all of the Company’s perquisite plans, programs and
arrangements that are generally provided by the Company to other senior
executives from time to time.
 
7.3           Key Man Insurance.  Executive agrees that the Company shall obtain
a “key man” life insurance policy on Executive’s life, at the Company sole
expense, in such amount as the Company deems appropriate, and with the Company
as the sole beneficiary thereof.  Executive shall (i) cooperate fully with the
Company in obtaining such life insurance, (ii) sign any necessary consents,
applications and other related forms or documents, and (iii) take any required
medical examinations in connection therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
7.4           Directors and Officers Insurance.  The Company agrees to obtain a
directors and officers liability insurance policy covering Executive and to
continue and maintain such policy for the duration of the Employment Term.  The
amount of such coverage shall be reasonable in relation to Executive's position
and responsibilities during the term of this Agreement; provided that the cost
and availability of such insurance is reasonable within the marketplace.
 
8.            Termination.  Notwithstanding any other provision of the
Agreement:
 
8.1           For Cause by the Company.  The Employment Term, and Executive’s
employment hereunder, may be terminated at any time by the Company for Cause
upon delivery of a “Notice of Termination” (as defined in Section 8.6) by the
Company to Executive.  For purposes of this Agreement, “Cause” shall mean,
whether occurring prior to, or on or after the Effective Date, (i) Executive’s
willful and continued failure to perform substantially his duties to the Company
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness) for a period of 10 days after a written demand for
substantial performance is delivered to Executive by the Board, which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed Executive’s duties, (ii) Executive’s willful
malfeasance or willful misconduct that results or could reasonably be expected
to result in substantial damage to the Company, (iii) Executive’s willful and
material violation of a material provision of the Company handbooks and policies
(“Company Policies”), as the same may be in effect from time to time, or other
policies regarding behavior of employees, (iv) conviction of, or entry of a plea
of guilty or no contest by Executive with respect to, a felony or any lesser
crime of which fraud or dishonesty is a material element, and (v) any material
breach of this Agreement and/or willful failure by Executive to comply with a
material provision of this Agreement.
 
For purposes of this provision, no act or failure to act on the part of
Executive, shall be considered “willful” unless it is done or omitted to be done
by Executive in bad faith or without reasonable belief that Executive’s action
or omission was in the best interests of the Company.  Any act or failure to act
based upon authority given pursuant to a resolution duly adopted by the Board or
upon the instructions of the Board or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.  The cessation
of employment of Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to Executive a copy of a resolution duly adopted
by the affirmative vote of a simple majority of the members of the Board at a
meeting of the Board called and held for such purpose (after reasonable notice
is provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, Executive is guilty of the conduct described in clauses (i), (ii),
(iii), or (iv), above, and specifying the particulars thereof in detail;
provided that no such resolution shall be required for any termination for Cause
due to the conduct described in clause (v) above.
 
 
6

--------------------------------------------------------------------------------

 
 
If Executive is terminated for Cause pursuant to this Section 8.1, he shall be
entitled to receive only his Base Salary through the date of termination and
reimbursement for any unreimbursed business expenses properly incurred by
Executive through the date of Executive’s termination, and he shall have no
further rights to any compensation (including any Base Salary, Signing Bonus,
Transition Bonus, Annual Bonus -- including any Annual Bonus that has been
declared but not yet paid, payments from the Company pursuant to any long-term
or equity-based compensation awards) or any other benefits under this
Agreement.  All other benefits, if any, due Executive following Executive’s
termination of employment for Cause pursuant to this Section 8.1 shall be
determined in accordance with the plans, policies and practices of the Company;
provided, however, that Executive shall not participate in any severance plan,
policy, or program of the Company.
 
8.2           Disability or Death.  The Employment Term, and Executive’s
employment hereunder, shall terminate immediately upon Executive’s death or
following delivery of a Notice of Termination by the Company to Executive if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of ninety (90) consecutive days or one-hundred twenty (120) days
during any consecutive six (6) month period to perform his duties with
substantially the same level of quality as immediately prior to such incapacity
(such incapacity is hereinafter referred to as “Disability”).  Upon termination
of Executive’s employment hereunder for either Disability or death, Executive or
Executive’s estate (as the case may be) shall be entitled to receive (i) his
Base Salary through the last day of the payroll period during which such
termination occurs; (ii) any declared but unpaid Annual Bonus for any fiscal
year preceding the year in which the termination occurs; (iii) reimbursement for
any unreimbursed business expenses properly incurred by Executive in accordance
with Company policy through the date of Executive’s termination (the sum of (i),
(ii) plus (iii), the “Accrued Obligations”); (iv) a pro rata portion of any
Annual Bonus that Executive would have been entitled to receive pursuant to
Section 4.3 of this Agreement with respect to the fiscal year of termination and
based upon the percentage of the fiscal year that shall have elapsed through the
date of Executive’s termination of employment, if any (the “Pro-Rata Bonus”),
payable as soon as reasonably practicable following the date of Executive’s
termination of employment, and (v) in the case of a termination due to
Disability, continuation of the Base Salary in effect on the date of termination
until the earlier of (A) the fifth anniversary of the Effective Date, or (B) the
date Executive is eligible to commence receiving payments under the Company’s
long-term disability policy.  Notwithstanding the foregoing, in the event of
Executive’s termination of employment due to Disability, if necessary to avoid
the application of Section 409A of the Code to the amounts payable pursuant to
clauses (iv) and (v) of the preceding sentence, Executive shall not receive any
such amounts until the First Payment Date and, on the First Payment Date, the
Company will pay Executive an amount equal to the sum of all amounts that would
have been payable in respect of the period preceding the First Payment Date but
for the delay imposed on account of the aforementioned Section 409A.  Executive
or Executive’s estate (as the case may be) shall have no further rights to any
compensation (including any Base Salary, Transition Bonus, Annual Bonus,
payments under any long-term or equity-based compensation awards) or any other
benefits under this Agreement.  All other benefits, if any, due Executive
following Executive’s termination for Disability or death shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that Executive (or his estate, as the case may be) shall not
participate in any severance plan, policy, or program of the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
8.3           For Good Reason by Executive.  The Employment Term and Executive’s
employment hereunder may be terminated by Executive for Good Reason following
the delivery by Executive of a Notice of Termination to the Company.  The
expiration of the Employment Term on the date immediately preceding the fifth
anniversary of the Effective Date shall not be considered a termination without
Cause under this Agreement or otherwise result in the payment of severance or
post-employment benefits pursuant to Section 8.1 of this Agreement if Executive
is not otherwise terminated pursuant to Section 8.1 of this Agreement prior to
such date.  If Executive’s employment is terminated by Executive for Good
Reason, Executive shall be entitled to receive:
 
(a)           within five (5) business days following termination, a lump sum
payment in an amount equal to the Accrued Obligations;
 
(b)           the Pro-Rata Bonus, payable as soon as reasonably practicable
following the date of Executive’s termination of employment; provided that, if
necessary to avoid the application of Section 409A of the Code to the Pro Rata
Bonus, Executive shall not receive any such Pro Rata Bonus installment until the
First Payment Date; and
 
(c)           continued health and life insurance benefits for Executive and his
spouse and dependents, if any, for a twelve (12) month period following the date
of Executive’s termination of employment, on the same basis as such benefits are
provided from time to time to actively employed senior executives of the
Company; provided that the Company’s obligation to provide such health and life
insurance benefits shall cease with respect to such benefits at the time
Executive becomes eligible for such benefits from another employer.
 
Notwithstanding anything to the contrary in this Agreement, no further payments
or benefits shall be due under this Section 8.3 if, at any time after
Executive’s employment is terminated pursuant to this Section 8.3 and prior to
the time when any payment is made or benefit provided pursuant to this Section
8.3, the Board determines, in accordance with the procedures set forth in
Section 8.1 of this Agreement, that grounds existed, on or prior to the date of
termination of Executive’s employment with the Company, including prior to the
Effective Date, for the Company to terminate Executive’s employment for Cause;
provided, however, that, Executive shall in all events be entitled to receive
his Base Salary through the date of termination and reimbursement for any
unreimbursed business expenses properly incurred by Executive in accordance with
Company policy through the date of Executive’s termination.
 
Executive shall have no rights to any further compensation (including any Base
Salary, Transition Bonus, Annual Bonus, or payments under any long-term or
equity-based compensation awards) or any other benefits under this
Agreement.  All other benefits, if any, due Executive following a termination
pursuant to this Section 8.3 shall be determined in accordance with the plans,
policies and practices of the Company; provided, however, that Executive shall
not participate in any severance plan, policy or program of the
Company.  Executive and the Company acknowledge that any payments and benefits
provided to Executive under clauses (b) through (d) of this Section 8.3 relate
solely to services rendered by Executive to the Company on and after the
Effective Date.
 
 
8

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Good Reason” means:  (i) any change in the
duties or responsibilities (including reporting responsibilities) of Executive
that is inconsistent in any material and adverse respect with Executive’s
current position(s), duties, responsibilities or status with the Company
(including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur pursuant to this clause (i) solely on account of the Company no longer
being a publicly traded entity or on account of any change to Executive’s duties
as a result of his physical or mental incapacity; or (ii)  any material breach
of this Agreement by the Company; or (iii)  any failure of the shareholders to
re-elect Executive as a member of the Board or any failure of the Board to
re-nominate Executive for election to the Board; provided that a termination by
Executive with Good Reason shall be effective only if, within thirty (30) days
following Executive’s first becoming aware of the circumstances giving rise to
Good Reason, Executive delivers a Notice of Termination for Good Reason by
Executive to the Company, and the Company within thirty (30) days following its
receipt of such notification has failed to cure the circumstances giving rise to
Good Reason.
 
8.4           Termination by Executive without Good Reason.  The Employment
Term, and Executive’s employment hereunder, may be terminated by Executive
without Good Reason following the delivery of a Notice of Termination to the
Company.  Upon a termination by Executive pursuant to this Section 8.4,
Executive shall be entitled to his Base Salary through the date of such
termination and reimbursement for any unreimbursed business expenses properly
incurred by Executive through the date of Executive’s termination, and he shall
have no rights to any further compensation (including any Base Salary,
Transition Bonus, Annual Bonus, payments under any long-term or equity-based
compensation awards) or any other benefits under this Agreement.  All other
benefits, if any, due Executive following termination pursuant to this Section
8.4 shall be determined in accordance with the plans, policies and practices of
the Company; provided, however, that Executive shall not participate in any
severance plan, policy, or program of the Company.
 
8.5           Release.  Any and all payments and benefits to which Executive is
entitled under Section 8.2 or Section 8.3 of this Agreement are conditional upon
and subject to Executive’s execution of a general release and waiver,
substantially in the form attached as Exhibit A hereto, of all claims Executive
may have against the Company and its directors, officers and affiliates, except
as to matters covered by provisions of this Agreement that expressly survive the
termination of this Agreement.
 
8.6           Notice of Termination.  Any purported termination of employment by
the Company or Executive, other than any termination due to Executive’s death,
shall be communicated by a written Notice of Termination to Executive or the
Company, respectively, delivered in accordance with Section 13.7.  For purposes
of this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in the Agreement relied upon, the
date of termination, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of employment under the
provision so indicated.  The date of termination of Executive’s employment shall
be the date stated in the Notice of Termination, which date, in the event of a
termination by Executive pursuant to Section 8.4, shall be no less than sixty
(60) days following the delivery of a Notice of Termination; provided, however,
that in the case of a termination for Cause by the Company, the date of
termination shall be the date the Notice of Termination is delivered in
accordance with Section 13.7.
 
 
9

--------------------------------------------------------------------------------

 
 
9.            Restrictive Covenants.
 
9.1           Non-Competition/Non-Solicitation.  Executive acknowledges and
recognizes the highly competitive nature of the businesses of the Company and
its subsidiaries and controlled affiliates and accordingly agrees as follows:
 
(a)           While employed by the Company and for a period of twelve (12)
months (eighteen (18) months in the event of a termination by Executive for Good
Reason based on the circumstances described in clause (i) or clause (iii) under
the definition of Good Reason in Section 8.3 of this Agreement) following the
date Executive ceases to be employed by the Company, if such termination occurs
during the Employment Term (the “Restricted Period”), Executive will not
directly or indirectly, (i) engage in any “Competitive Business” (defined below)
for Executive’s own account, (ii) enter the employ of or render any services to
any person engaged in any Competitive Business, (iii) acquire a financial
interest in or otherwise become actively involved with any person engaged in any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant, or (iv)
interfere with business relationships (whether formed before or after the
Effective Date) between the Company and its customers, suppliers, or
consultants.
 
(b)           For purposes of this Section 9, a “Competitive Business” means, as
of any date and including during the Restricted Period, any person or entity
(including any joint venture, partnership, firm, corporation or limited
liability company) that produces, markets, distributes, sources, or otherwise
commercially exploits products or services that are directly or indirectly
competitive with products or services that are either (i) produced, marketed,
distributed, sourced, or otherwise commercially exploited by the Company, or
(ii) in actual or demonstrably anticipated development by the Company.
 
(c)           For purposes of this Section 9, the Company shall be construed to
include the Company and its subsidiaries and controlled affiliates.
 
(d)           Notwithstanding anything to the contrary in the Agreement,
Executive may directly or indirectly own, solely as an investment, securities of
any person engaged in the business of the Company which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Executive is not a controlling person of, or a member of a group that controls,
such person, and does not, directly or indirectly, own one percent (1%) or more
of any class of securities of such person.
 
(e)           During the Restricted Period, Executive will not, directly or
indirectly, without the Company’s written consent, hire (either directly or
indirectly), solicit or encourage to cease to work with the Company any Company
employee or any consultant (including employees of such consultant) whose
primary business activity consists of providing services to the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(f)           Executive understands that the provisions of this Section 9.1 may
limit his ability to earn a livelihood in a business similar to the business of
the Company, but nevertheless agrees and hereby acknowledges that (i) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Company, (ii) such provisions
contain reasonable limitations as to time and scope of activity to be
restrained, (iii) such provisions are not harmful to the general public, and
(iv) such provisions are not unduly burdensome to Executive.  In consideration
of the foregoing and in light of Executive’s education, skills and abilities,
Executive agrees that he shall not assert that, and it should not be considered
that, any provisions of Section 9.1 otherwise are void, voidable or
unenforceable or should be voided or held unenforceable.
 
(g)           It is expressly understood and agreed that, although Executive and
the Company consider the restrictions contained in this Section 9.1 to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section 9.1 or elsewhere in this Agreement is an unenforceable restriction
against Executive, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 
9.2           Nondisparagement.  Executive agrees (whether during or after
Executive’s employment with the Company) not to issue, circulate, publish or
utter any false or disparaging statements, remarks or rumors about the Company
or the officers, directors or managers of the Company other than to the extent
reasonably necessary in order to (i) assert a bona fide claim against the
Company arising out of Executive’s employment with the Company, or (ii) respond
in a truthful and appropriate manner to any legal process or give truthful and
appropriate testimony in a legal or regulatory proceeding.
 
9.3           Company Policies.  Executive agrees to abide by the terms of the
Company Policies, as the same may be amended from time to time.
 
9.4           Confidentiality/Company Property.  Executive shall not, without
the prior written consent of the Company, use, divulge, disclose or make
accessible to any other person, firm, partnership, corporation or other entity,
any “Confidential Information” or “Personal Information” (as those terms are
defined below) except while employed by the Company and in furtherance of the
business of and for the benefit of the Company; provided that Executive may
disclose such information when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Company and/or its affiliates, as the case may be, or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose, or make accessible such
information; provided further that in the event that Executive is ordered by a
court or other government agency to disclose any Confidential Information or
Personal Information, Executive shall (i) promptly notify the Company of such
order, (ii) at the written request of the Company, diligently contest such order
at the sole expense of the Company as expenses occur, and (iii) at the written
request of the Company, seek to obtain, at the sole expense of the Company, such
confidential treatment as may be available under applicable laws for any
information disclosed under such order.
 
 
11

--------------------------------------------------------------------------------

 
 
“Confidential Information” means non-public information concerning the financial
data, strategic business plans, product development (or other proprietary
product data), customer lists, marketing plans and other non-public, proprietary
and confidential information relating to the business of the Company or its
affiliates or customers, that, in any case, is not otherwise available to the
public (other than by Executive’s breach of the terms hereof), and (ii)
“Personal Information” means any information concerning the personal, social or
business activities of the officers or directors of the Company.  Upon
termination of Executive’s employment with the Company, Executive shall return
all Company property, including, without limitation, files, records, disks and
any media containing Confidential Information or Personal Information.
 
9.5           Developments.  All discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed, work on, tested, constructed, reduced to practice,
prototyped, made, created, or produced by Executive alone or with others, and in
any way relating to the business or any proposed business of the Company of
which Executive has been made aware, or the products or services of the Company
of which Executive has been made aware, whether or not subject to patent,
copyright or other protection and whether or not reduced to tangible form, at
any time during the Employment Term (“Developments”), shall be the sole and
exclusive property of the Company.  Executive agrees to, and hereby does, assign
to the Company, without any further consideration, all of Executive’s right,
title and interest throughout the world in and to all Developments.  Executive
agrees that all such Developments that are copyrightable may constitute works
made for hire under the copyright laws of the United States and, as such,
acknowledges that the Company is the author of such Developments and owns all of
the rights comprised in the copyright of such Developments and Executive hereby
assigns to the Company without any further consideration all of the rights
comprised in the copyright and other proprietary rights Executive may have in
any such Development to the extent that it might not otherwise be considered a
work made for hire.  Executive shall make and maintain adequate and current
written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request.  As used in this Agreement, the term
“Developments” shall include the Deliverables (as defined in Section 12, below).
 
10.           Enforcement.  Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 4.2(g), 9.1, 9.2, 9.4 and 9.5 of this Agreement would be inadequate
and, in recognition of this fact, Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy that may then be
available.  In addition, the Company shall be entitled to immediately cease
paying any amounts remaining due or providing any benefits to Executive pursuant
to Section 4 of this Agreement upon a determination by the Board that Executive
has violated any provision of Sections 4.2(g), 9.1, 9.2, 9.4, or 9.5 of this
Agreement, subject to payment of all such amounts upon a final determination
that Executive had not violated Sections 4.2(g), 9.1, 9.2, 9.4, or 9.5 of this
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
11.           Indemnification.  At all times during and after the Employment
Term, the Company shall indemnify Executive to the fullest extent permitted by
the law of the state of the Company’s incorporation for all actions or omissions
taken or made by Executive (whether before or after the date of this Agreement)
in his service to the Company or its affiliated entities for which Executive has
performed or does perform services at the request of the Company, including, to
the fullest extent allowed by law, the advancement to Executive of all
reasonable attorneys’ costs and expenses incurred by Executive in connection
with any action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that he is or was a director, officer or
employee of the Company, within twenty (20) calendar days after receipt by the
Company of a written request from Executive for such advance.  Executive’s
request for advancement of attorneys’ costs and expenses pursuant to the
preceding sentence shall include an undertaking by Executive to repay the amount
of such advance if it shall ultimately be determined that Executive is not
entitled to be indemnified against such costs and expenses.
 
12.           Executive Representation and Warranty.  Executive acknowledges and
agrees that the Company’s willingness to employ Executive and otherwise entire
into this Agreement is conditioned on Executive’s ability to procure and deliver
to the Company the rights to certain intellectual property, technology, and
other contract rights specified in that certain Confidential Technology Summary
to the Company by Executive dated as of December 1, 2012 (the “Deliverable
Summary”).  Executive shall, with respect to each item specified in the
Deliverable Summary (the “Deliverables”), following execution of this Agreement
(a) procure and deliver to the Company fully effective assignments, licenses,
and other instruments of conveyance with respect to the Deliverables as the
Company deems necessary or advisable to effect the transfers expressly
contemplated by the Deliverable Summary, and (b) cause the Deliverables to be
conveyed to the Company (as contemplated by the Deliverable Summary) free of any
lien, claim, encumbrance or other interest of any other person or entity
whatsoever, except as expressly specified in the Deliverable Summary (which
shall include, without limitation, confirmation that such Deliverables have been
transferred free of any claim that may be asserted by Kelly Norling in
connection with her dissolution of marriage proceedings with
Executive).  Without limiting the foregoing, the parties agree that, for the
purpose of calculating the Effective Date of this Agreement, the delivery
obligations specified therein shall be limited to items 1 and 3 on the
Deliverable Summary.  For all other purposes, however, Executive’s delivery
obligations shall include all items specified in the Deliverable Summary.  The
parties further agree that, in light of the purposes of this Agreement, any
breach by Executive of the provisions of this Section 12 shall be deemed a
material breach of this Agreement.
 
13.           Miscellaneous.
 
13.1           No Mitigation or Offset.  In the event of any termination of
Executive’s employment hereunder, Executive shall be under no obligation to seek
other employment or otherwise mitigate the obligations of the Company under this
Agreement, and there shall be no offset against any amounts due under this
Agreement on account of any remuneration attributable to any subsequent
employment that Executive may obtain.
 
 
13

--------------------------------------------------------------------------------

 
 
13.2            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO
ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER
JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE
STATE OF FLORIDA.
 
13.3           Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified or amended except by written instrument signed by the parties
hereto.  Sections 4.2(g), 8.5, 9.1, 9.2, 9.4, 9.5, 10 and 11 of this Agreement
shall survive the termination of Executive’s employment with the Company, to the
extent specifically stated therein.
 
13.4           No Waiver.  The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
 
13.5           Severability.  In the event that any one or more of the
provisions of this Agreement shall be or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.
 
13.6           Successors and Assigns.
 
(a)           This Agreement is personal to Executive and shall not be
assignable by Executive otherwise than by testamentary will or the laws of
descent and distribution; except that Executive shall be permitted to assign the
right to receive up to twenty-five percent (25%) of the Custodial Stock to which
he is entitled pursuant to Section 4.2, but only upon such additional terms and
conditions as shall be specified in a written consent agreement entered into by
and between the Company and Executive.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.  This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors.
 
(b)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, unless such assumption occurs by operation of law.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
 
13.7           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, if sent by facsimile transmission or if mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses or sent via facsimile to the respective
facsimile numbers, as the case may be, as set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt; provided that (i) notices sent by personal delivery or overnight
courier shall be deemed given when delivered; (ii) notices sent by facsimile
transmission shall be deemed given upon the sender’s receipt of confirmation of
complete transmission, and (iii) notices sent by United States registered mail
shall be deemed given three (3) days after the date of deposit in the United
States mail.
 
If to Executive, to:
 
Rasmus Norling
1431 Dewey Street
Hollywood, Florida  33020
 
If to the Company, to:
 
Poly Shield Technologies Inc.
610 – 1100 Melville Street
Vancouver, British Columbia
CANADA  V6E 4A6
 
13.8           Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
 
13.9           References to the Board.  Whenever this Agreement references a
decision of or deliberations by the Board in the context of a benefit to be
conferred or conditions imposed on Executive or Executive’s performance
hereunder, the Board shall constitute those members of the Board of Directors,
excluding Executive or his alternate, and all such deliberations and decisions
shall be undertaken and made only with the approval of such individuals.
 
13.10           Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 


 
[signature page follows]
 
 
15

--------------------------------------------------------------------------------

 
 
EXECUTED as of the day and year first set forth above.
 
Company:
 
POLY SHIELD TECHNOLOGIES, INC.




/s/ Mitchell Miller                                        
 
By: Mitchell R. Miller                                  
 
Its: President / CEO                                    
                                     




Executive:


/s/ Rasmus Norling                                     
                                              
Rasmus Norling
 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit A
 
RELEASE OF CLAIMS
 
1.           Release of Claims.  In partial consideration of the payments and
benefits described in Section 8.5 of that certain Employment Agreement (the
“Employment Agreement”), effective December ___, 2012, by and between Rasmus
Norling (“Executive”) and Poly Shield Technologies, Inc. (the “Company”), to
which Executive agrees Executive is not entitled until and unless he executes
this Release, Executive, for and on behalf of himself and his heirs and assigns,
but subject to the following two sentences hereof, hereby waives and releases
any employment, compensation or benefit-related common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, which Executive ever had, now has or may
have against the Company and its shareholders, subsidiaries, successors,
assigns, directors, officers, partners, members, employees or agents
(collectively, the “Releasees”) by reason of facts or omissions which have
occurred on or prior to the date that Executive signs this Release, including,
without limitation, any complaint, charge or cause of action arising under
federal, state or local laws pertaining to employment, including the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, all as amended; and all other federal, state and
local laws and regulations.  By signing this Release, Executive acknowledges
that he intends to waive and release any rights known or unknown that he may
have against the Releasees under these and any other laws; provided that
Executive does not waive or release claims with respect to the right to enforce
the Employment Agreement (the “Unreleased Claims”).  Notwithstanding the
foregoing, Executive does not release, discharge or waive any rights to
indemnification that he may have under the certificate of incorporation, the
by-laws or equivalent governing documents of the Company or its subsidiaries or
affiliates, the laws of the State of Delaware or any other state of which such
subsidiary or affiliate is a domiciliary, or any indemnification agreement
between Executive and the Company, or any rights to insurance coverage under any
directors’ and officers’ personal liability insurance or fiduciary insurance
policy.
 
2.           Proceedings.  Executive acknowledges that he has not filed any
complaint, charge, claim or proceeding, except with respect to an Unreleased
Claim, if any, against any of the Releasees before any local, state or federal
agency, court or other body (each individually a “Proceeding”).  Executive
represents that he is not aware of any basis on which such a Proceeding could
reasonably be instituted.  Executive (i) acknowledges that he will not initiate
or cause to be initiated on his behalf any Proceeding and will not participate
in any Proceeding, in each case, except as required by law; and (ii) waives any
right he may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding, including any Proceeding conducted by
the Equal Employment Opportunity Commission (“EEOC”).  Further, Executive
understands that, by executing this Release, he will be limiting the
availability of certain remedies that he may have against the Company and
limiting also his ability to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section 1 of this Release
shall prevent Executive from (i) initiating or causing to be initiated on his
behalf any complaint, charge, claim or proceeding against the Company before any
local, state or federal agency, court or other body challenging the validity of
the waiver of his claims under the ADEA contained in Section 1 of this Release
(but no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.
 
 
17

--------------------------------------------------------------------------------

 
 
3.           Time to Consider.  Executive acknowledges that he has been advised
that he has twenty-one (21) days from the date of receipt of this Release to
consider all the provisions of this Release and he does hereby knowingly and
voluntarily waive said given twenty-one (21) day period.  EXECUTIVE FURTHER
ACKNOWLEDGES THAT HE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE
COMPANY TO, AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT
BY SIGNING BELOW HE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR
ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS
RELEASE AND THE OTHER PROVISIONS HEREOF. EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT
BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND
EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.
 
4.           Revocation.  Executive hereby acknowledges and understands that
Executive shall have seven (7) days from the date of his execution of this
Release to revoke this Release (including, without limitation, any and all
claims arising under the ADEA) and that neither the Company nor any other person
is obligated to provide any benefits to Executive pursuant to Section 8.5 of the
Employment Agreement until eight (8) days have passed since Executive’s signing
of this Release without Executive having revoked this Release, in which event
the Company immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight (8) day period, consistent with the terms of the
Employment Agreement.  If Executive revokes this Release, Executive will be
deemed not to have accepted the terms of this Release, and no action will be
required of the Company under any section of this Release.
 
5.           No Admission.  This Release does not constitute an admission of
liability or wrongdoing of any kind by Executive or the Company.
 
6.           Resignation.  Executive shall offer his resignation from the
Company’s Board of Directors upon the employment termination date.  The
Company’s Board of Directors may accept or reject this offer of resignation in
its sole and absolute discretion.
 
7.           General Provisions.  A failure of any of the Releasees to insist on
strict compliance with any provision of this Release shall not be deemed a
waiver of such provision or any other provision hereof.  If any provision of
this Release is determined to be so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable, and in the event
that any provision is determined to be entirely unenforceable, such provision
shall be deemed severable, such that all other provisions of this Release shall
remain valid and binding upon Executive and the Releasees.
 
 
18

--------------------------------------------------------------------------------

 
 
8.           Governing Law.  The validity, interpretations, construction and
performance of this Release shall be governed by the laws of the State of
Florida without giving effect to conflict of laws principles.
 
EXECUTED this 6th day of December 2012.
 


/s/ Rasmus Norling                                
Rasmus Norling
 
 
 
19